UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
¥. 19 Cr, 59 (PIKC)
Niket Jain,

Defendant..

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. Sensitive Disclosure Material, The Government had made and will make disclosure to
the defendant of documents, objects and information, including electronically stored information,
pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C, §3500, and the Government’s
general obligation to produce exculpatory and impeachment material in criminal cases, all of
which will be referred to herein as “Sensitive Disclosure Material.” The Government’s sensitive
disclosure material may include material that (i) affects the privacy and confidentiality of
individuals; and (ii) that is not authorized to be disclosed to the public or disclosed beyond that
which is necessary for the defense of this criminal case.

2, Good Cause. There is good cause for entry of the protective order set forth herein,

Accordingly it is hereby Ordered:

3, Sensitive Disclosure Material shall not be disclosed by the defendant or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

 
hereto have access, and shail not disclose any disclosure material to the media or any third party
except as set forth below.

4. Sensitive disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses solely for purposes of defending this action.

5. Sensitive disclosure material must be maintained solely by defense counsel, i.e. neither
the defendant nor prospective witnesses may retain or maintain the original or copies of Sensitive
disclosure material.

6. The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P, 49,1,

Return or Destruction of Material

8. Except for sensitive disclosure material that has been made part of the record of this
case, the defense shall return to the Government or securely destroy or delete all disclosure
material, including the seized ESI disclosure material, within 30 days of the expiration of the
period for direct appeal from any verdict in the above-captioned case; the period of direct appeal
from any order dismissing any of the charges in the above-captioned case; or the granting of any

motion made on behalf of the Government dismissing any charges in the above-captioned case,
2

 
whichever date is later. This provision does not apply to any disclosure material or ESI that
belongs to the defendant.

9. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed sensitive disclosure material. All such
persons shall be subject to the terms of this Order, Defense counsel shall maintain a record of what
information has been disclosed to which such persons.

Retention of Jurisdiction

10. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney

by: He. Date:

Tara M. La Morte/Sam Raymond
Assistant United States Attorneys

Emmet, Marvin & Martin, LLP

GGLA Date:

Paul Weinstein
Counsel for Niket Jain

 

 
SO ORDERED.

Dated: New York, New York
February 6, 2020

P. Kevin Castel
United States District Judge

 
